|70 Madsen, J.
(dissenting) — Clayton Longacre was charged with three counts of misconduct with respect to the same client, violating RPC 1.1, 1.2(a), 1.3, 1.4, and 8.4(d). The presumptive sanction for these violations is a reprimand according to the American Bar Association’s Standards for Imposing Lawyer Sanctions (1991 & Supp. 1992) (ABA Standards). However, the Disciplinary Board of the Washington State Bar Association (the Board) recommended, and the majority approves, a 60-day suspension and a requirement that Longacre attend 30 hours of con*750tinuing legal education (CLE) courses in the field of criminal law. In so doing, the majority fails to adequately address Longacre’s claims that the Washington State Bar Association’s (WSBA) Disciplinary Board did not consider or apply several potential mitigating factors that are supported by the record and incorrectly relies on the multiple offenses aggravator to increase the sanction from the presumption to a 60-day suspension.
¶71 The majority declines to examine Longacre’s mitigation arguments because, it says, Longacre failed to explicitly argue mitigating factors to the hearings officer or the Board.9 Majority at 745-46. But the WSBA disciplinary counsel did not argue any specific aggravating or mitigating factors before the hearings officer or Board. Moreover, in other cases, this court has examined the record independently and found additional aggravating or mitigating factors, choosing not to limit itself to what was found by the hearings officer or the Board. Here, the record supports additional mitigating factors. In fairness, and for the sake of consistency, this court can and must consider these factors in determining Longacre’s discipline. In my view, the mitigating factors outweigh any aggravating factors and, therefore, the appropriate sanction is a reprimand. Accordingly, I dissent.
¶72 In lawyer discipline matters the hearings officer begins by determining whether the WSBA disciplinary counsel has produced facts that prove, by a preponderance, the charged violations. The hearings officer then determines the lawyer’s mental state and the degree of harm, or potential harm, caused by the violations and arrives at the presumptive sanction. Mitigating or aggravating circumstances may alter the presumptive sanction. In this case the hearings officer did not identify or weigh any mitigating or aggravating circumstances. Rather, in his findings of fact the hearings officer stated that “Respondent has no prior *751disciplinary record” and “Respondent has admitted he did not correctly calculate the sentencing ranges faced by Tripp; but has generally denied any further wrongdoing.” Clerk’s Papers at 181 (Findings of Fact 32, 33).
¶73 Under Washington’s disciplinary scheme, these findings of fact are reviewed for substantial evidence by the Board. ELC 11.12(b). The Board also reviews conclusions of law and recommendations de novo. Id. Here, the Board modified the hearings officer’s findings of fact and conclusions of law by determining that the WSBA failed to prove that Longacre engaged in a pattern of neglect but that the WSBA did establish that Longacre’s actions were conduct prejudicial to the administration of justice. Decision Papers (DP) at 4 (Bd. Order re Findings of Fact and Conclusions of Law). These changes to the hearing officer’s findings altered the presumptive sanction from suspension to reprimand. Then, the Board “adopted” three aggravating factors and one mitigating factor that it extracted from the record: “substantial experience in the practice of law, failure to acknowledge wrongful conduct and multiple offenses” and “no prior discipline.” DP at 4. The Board recommended suspension, despite the presumption, primarily because of the “multiple violations” aggravating factor. It limited the suspension to 60 days, however, because the presumptive sanction was reprimand. Id.
¶74 As noted, the majority accepts the Board’s recommendation and imposes a 60-day suspension upon Long-acre, with the additional requirement that he attend 30 hours of CLE courses in the field of criminal law, because it says that Longacre failed to argue for the mitigating factors that he raises in this review and because the majority holds that the multiple offenses aggravator found by the Board is appropriate in this case. However, the majority fails to recognize that Longacre is not required to argue the specific factors listed in the ABA Standards std. 9.32 before the hearings officer or the Board in order to raise them on appeal.
*752¶75 This court has “inherent and exclusive jurisdiction over the lawyer discipline and disability system” in cases where the recommended sanction is disbarment or suspension. ELC 12.2(b). The court has “ultimate responsibility [and authority] for determining the nature of an attorney’s discipline.” In re Disciplinary Proceeding Against Tasker, 141 Wn.2d 557, 565, 9 P.3d 822 (2000). While the “court does not lightly depart from the Board’s recommendation ... it is not bound by it,” id., and is thus free to examine the record and determine if additional mitigating or aggravating factors exist as part of its review. In re Disciplinary Proceeding Against Cohen, 150 Wn.2d 744, 758, 82 P.3d 224 (2004); In re Disciplinary Proceeding Against Schafer, 149 Wn.2d 148, 169, 66 P.3d 1036 (2003) (finding additional mitigating factors beyond those found by hearings officer); In re Disciplinary Proceeding Against Schwimmer, 153 Wn.2d 752, 757, ¶ 18, 108 P.3d 761 (2005) (holding that this court has the authority to review the complete record and come to its own conclusions regarding the proper sanctions). The majority’s failure to examine the record for mitigating factors independently of the Board’s findings is inconsistent with these cases.
¶76 Moreover, because of the sensitive nature of disciplinary proceedings, which may strip a lawyer of his professional license or permanently stigmatize and scar his professional reputation, the court should strive to fully examine the record in order to ensure a just and fair outcome. See, e.g., In re Disciplinary Proceeding Against Allotta, 109 Wn.2d 787, 792, 748 P.2d 628 (1988); see also Bang D. Nguyen v. Dep’t of Health, 144 Wn.2d 516, 527, 29 P.3d 689 (2001).
f77 Longacre contends that the Board should have considered his “extensive well respected criminal trial history without any similar complaints, his absence of dishonest motive, [and] his timely good faith effort to get Trip[p] appellate counsel.” Resp’t’s Br. Objecting in Part to Bd.’s Decision (Resp’t’s Br.) at 45. These three mitigating factors, plus an additional one, are supported by the record and *753should be included in the determination of Longacre’s final sanction.
¶78 The first mitigating factor discounted by the majority is ABA Standards std. 9.32(d), a “timely good faith effort to make restitution or to rectify consequences of misconduct.” Longacre explicitly argued before the hearings officer that he had done everything possible to secure appellate counsel for his client, Tripp, and to track relevant Supreme Court cases that supported a new trial for his client, even after he had been replaced by Mr. Weaver as Tripp’s lawyer and even though Longacre knew that he would not receive additional fees from Tripp. Tr. of Hr’g (Tr.) at 281, 291-94, 299-300. Longacre even attempted to contact Tripp and inform him that new case law significantly improved his chances at trial,10 but Mr. Weaver would not allow it. Tr. at 300. This evidence was unrebutted and meets the standard of making a “timely good faith effort... to rectify consequences of misconduct.”
¶79 Next, although the Board found that Longacre had “significant experience in the practice of law,” it ignored evidence of Longacre’s “character or reputation,” a mitigating factor under ABA Standards std. 9.32(g). Mr. Jones, Sr., testified to Longacre’s reputation when he explained that another attorney recommended Longacre, stating that Longacre “was a good attorney, you probably want to talk to him.” Tr. at 98. Additionally, Longacre described his own reputation several times throughout his testimony. Tr. at 233 (“I had the highest win rate for some reason in the public defender’s office up there as well as in this whole region.”); Tr. at 234 (“So I gained a reputation before I got out of law school of doing exceptional trial work.”); Tr. at 262-63 (“Because in the jail, these people think I’m a miracle-maker sometimes when they hear about the different people that I’ve won acquittals on.”). Because the Board *754found that Longacre had “significant experience in the practice of law,” fairness and justice require that we take into consideration his reputation as a competent and well-respected defense attorney as described in the record.
¶80 Another mitigating factor described in ABA Standards std. 9.32(b) is “absence of a dishonest or selfish motive.” Longacre raises this argument on appeal to this court, but the majority again disposes of it by simply stating that Longacre waived his right to have these mitigating circumstances examined. Although the record does not contain any explicit testimony, i.e., Longacre was never asked why he failed to communicate the prosecutor’s offer to his client, it can be easily inferred from his testimony before the hearings officer and in his briefs to the Board that Longacre believed the plea offers were so outrageous and unfair that they could not be viewed as serious offers. This does not excuse him from his duty to inform his client of the plea offers, but it does show that he was motivated by the desire to get the best deal for his client and not from selfish or dishonest considerations.
¶81 Next, Longacre’s extensive testimony and willingness to be cross-examined must be seen as evidence of his “full and free disclosure to [the] disciplinary board or cooperative attitude toward [the] proceedings.” ABA Standards std. 9.32(e). Longacre was not accused of failing to cooperate with the hearings officer or board, and there is no reason to deny him this mitigating factor.
f 82 Even accepting the aggravating factors adopted by the Board, the balance of mitigating to aggravating factors points in favor of the presumptive sanction of reprimand, not an increase to suspension. However, the “multiple offenses” and “failure to acknowledge wrongful conduct” aggravating factors are also suspect. The Board’s finding of “multiple offenses” as an aggravating factor and the majority’s adoption of that finding is dubious in light of similar cases. This particular factor is especially important here, as the Board and majority rely upon it as the reason for increasing the sanction to suspension from the presumptive *755reprimand. Majority at 746. The ABA Standards list two cases that demonstrate when the “multiple offenses” aggravating factor is appropriate, State ex rel. Oklahoma Bar Ass’n v. Warzyn, 1981 OK 23, 624 P.2d 1068, and Ballard v. State Bar of California, 35 Cal. 3d 274, 673 P.2d 226, 197 Cal. Rptr. 556 (1983). Longacre’s behavior does not begin to approach the nature and extent of the misconduct in these cases.
¶83 In Warzyn, the disciplined attorney defrauded an innkeeper, engaged in multiple acts of “obtain [ing] cash and merchandise, goods, and services by means of false and bogus checks,” 624 P.2d at 1072, and obtained “payment for professional services to be rendered” which he later failed to fully perform. Id. The court noted that the attorney’s misconduct was not the result of a single transgression and that he engaged in misconduct over an extended period of time. Id. at 1073.
f 84 In Ballard, the attorney was charged with 34 counts of misconduct spanning 34 clients and seven years of practice. The attorney was found to have committed 32 of the 34 charged counts by the hearing panel and review board. The charges were so numerous, the court grouped them into general categories in order to describe them. 35 Cal. 3d at 279. The attorney “failed to perform [properly the duties] for which he was employed,” id., “violated rule 8-101 in his handling of funds held in trust for six individual clients,” id. (footnote omitted), refused to “refund the unearned portion of advanced fees upon being discharged or withdrawing from employment,” id. at 280, and “violated several miscellaneous disciplinary provisions.” Id.
¶85 Similarly, recent cases in which this court approved “multiple offenses” as an aggravating factor involved circumstances in which an attorney either engaged in multiple acts violating several ethical rules with one client or violated several rules with respect to multiple clients. See, e.g., In re Disciplinary Proceeding Against Lopez, 153 Wn.2d 570, 580, ¶ 19, 106 P.3d 221 (2005) (finding multiple offenses because the attorney missed four deadlines and *756violated four separate ethical and disciplinary rules); In re Disciplinary Proceeding Against DeRuiz, 152 Wn.2d 558, 567-72, 99 P.3d 881 (2004) (charging attorney with 11 counts of misconduct with respect to three client matters); In re Disciplinary Proceeding Against Anschell, 149 Wn.2d 484, 490, 69 P.3d 844 (2003) (charging attorney with 11 counts of misconduct with respect to three client matters).
¶86 Longacre’s conduct does not warrant a “multiple offenses” aggravator. Longacre has not violated ethical rules with respect to multiple clients. Instead, he was charged with three counts of misconduct with respect to the same client, violating RPC 1.1, 1.2(a), 1.3, 1.4, and 8.4(d). While found to have engaged in five separate ethical rules violations, this disciplinary action is primarily based on Longacre’s alleged failure to communicate to his client one or more plea offers from the prosecutor and “miscalculations” surrounding these plea offers. The third count alleging conduct prejudicial to the administration of justice stems from the same conduct. Furthermore, it is unclear how many transgressions Longacre actually committed. Majority at 745. The Board rejected a finding that Longacre engaged in a “pattern of neglect” because the evidence did not support it. The Board found that “Mr. Longacre did provide one plea agreement and some sentencing implications to his client, but not others.” DP at 4. Since the hearings officer found only two plea offers, the necessary implication is that Longacre failed to convey, at most, only one offer to his client.
¶87 Longacre’s conduct, as limited and discrete as it was, viewed as a whole, does not rise to the level of egregiousness justifying a finding of “multiple offenses.” In virtually any attorney discipline case, multiple counts are commonly charged simply because most discrete behaviors violate more than one RPC. Surely the ABA Standards and this court never intended that all attorneys charged with multiple counts of misconduct be subject to the “multiple offenses” aggravating factor. The test for “multiple offenses” must require something more. More importantly, “multiple *757offenses” is not listed as a uniquely important aggravating factor in the ABA Standards, and there is no reason why this aggravator alone should overcome the multiple mitigating factors present in this case.
¶88 The Board also found as an aggravating factor that Longacre failed to acknowledge his wrongful conduct. The majority simply noted that it was the multiple offenses rather than the other aggravating circumstances that caused the Board to recommend suspension instead of the presumptive reprimand. Majority at 746. If this aggravating factor is irrelevant, the majority has little reason to affirm it. Moreover, Longacre argued that he “should not be faulted for believing in his position, and that should not be confused with a lack of remorse.” Resp’t’s Br. at 45.
¶89 Finally, there are facets of this case that the majority does not discuss, which I find significant. For example, Longacre’s client, Tripp, did not initiate this complaint or join in as a complainant after it was filed. Rather, the record shows that this grievance was filed by the complaining prosecutor after he was sued by a different client represented by Longacre in a civil matter. Resp’t’s Br. at 46. While no findings of fact were entered regarding this claim, it should still cause the court to pause and consider the nature of the complaints in this case. Additionally troubling is the fact that this disciplinary action, in part, stems from statements Longacre made during a hearing for a new trial based on ineffective assistance of counsel. If subpoenaed, a defense attorney must testify fully to the actions he or she took while representing the client. Anything less would impact the trial court’s ability to make a full assessment of the facts and render a just decision. This court should be concerned that when the prosecutor initiates a bar complaint based on testimony related to a claim of ineffective assistance of counsel, the threat of bar discipline may well have a chilling effect in future cases of this kind. Full and complete testimony is necessary for a just decision. This goal *758is not served if an attorney faces bar discipline, initiated by his or her adversary in the proceeding.11
¶90 The purpose of attorney discipline is primarily to protect the public and maintain public confidence and trust in the legal system and secondarily to deter other lawyers from similar behavior. In re Disciplinary Proceeding Against Noble, 100 Wn.2d 88, 95, 667 P.2d 608 (1983). According to the findings of fact and conclusions of law that this court has accepted, Longacre violated several ethical duties to his client, Mr. "Tripp” Jones III. However, a suspension, even for only 60 days, is not warranted by the facts of this case and is unfair and excessive given the multiple mitigating factors that have not been considered and the questionable aggravating factors relied upon by the Board.
¶91 The Board’s recommendation should be rejected and Longacre should be reprimanded, not suspended. I respectfully dissent.
Sanders and Chambers, JJ., concur with Madsen, J.

 Longacre did explicitly argue one mitigating factor to the hearing officer, Transcript of Hearing at 300 (arguing ABA Standards std. 9.32(d)), but the others he now urges were not expressly raised as mitigating factors.


 Longacre suggested that State v. Cronin, 142 Wn.2d 568, 14 P.3d 752 (2000) and State v. Roberts, 142 Wn.2d 471, 14 P.3d 713 (2000) created a rule that allowed him to prove that the jury instruction for accomplice Lability was incorrect, which Longacre believed gave his client a “much better chance.” Tr. at 292.


 My concern is not limited to cases involving ineffective assistance of counsel. This court recently reviewed a petition for review involving a trial prosecutor’s violation of a pretrial order excluding certain testimony. Presumably the prosecutor may be subject to discipline for violating the trial court order, should defense counsel file a complaint. I am not convinced that our disciplinary system was intended to be used by disgruntled adversaries, as occurred in this case.